DETAILED ACTION
The Amendment filed on September 13th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Mark R. Berger on December 23rd, 2021. During the telephone conference, Mr. Berger has agreed and authorized the Examiner to amend claims 1, 8-9 & 17-22 and to cancel claim 16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 8-9 & 17-22 and canceling claim 16 as following:
Claim 1: (Currently Amended) An apparatus, comprising:
a memory; and
circuitry configured to: 

compare the run-time cryptographic hash with a cryptographic hash stored in a portion of the memory;
report the electronic control unit as unauthenticated to a host in response to the run-time cryptographic hash and the cryptographic hash being unequal; [[and]]
receive an updated cryptographic hash in response to replacing the electronic control unit;
generate an updated run-time cryptographic hash based on an ID number of the replacement electronic control unit;
compare the updated run-time cryptographic hash with the updated cryptographic hash;
report the replacement electronic control unit as unauthenticated to the host in response to the updated run-time cryptographic hash and the updated cryptographic hash being unequal; and
send a message from the host to a dealer of the vehicle, manufacturer of the vehicle, or someone warrantying the vehicle in response to the electronic control unit or the replacement electronic control unit being unauthenticated.

Claim 8: (Currently Amended) A method of validating an electronic control unit of a vehicle, comprising:
detecting a power on of a vehicle;

comparing the run-time cryptographic hash with a cryptographic hash stored in a portion of a memory in response to detecting the power on;
reporting the electronic control unit as unauthenticated to a host in response to the run-time cryptographic hash and the cryptographic hash being unequal; [[and]]
receiving an updated cryptographic hash in response to replacing the electronic control unit;
generating an updated run-time cryptographic hash based on an ID number of the replacement electronic control unit;
comparing the updated run-time cryptographic hash with the updated cryptographic hash;
reporting the replacement electronic control unit as unauthenticated to the host in response to the updated run-time cryptographic hash and the updated cryptographic hash being unequal; and
sending a message from the host to a dealer of the vehicle, manufacturer of the vehicle, or someone warrantying the vehicle in response to the electronic control unit or the replacement electronic control unit being unauthenticated.

Claim 9: (Currently Amended) The method of claim 8, wherein the method includes receiving the ID number of the electronic control unit from the electronic control unit via a bus.

Claim 16: (Canceled)

Claim 17: (Currently Amended) The method of claim [[16]] 8, wherein the cryptographic hash of the data stored in the portion of the memory comprises a SHA-256 cryptographic hash.

Claim 18: (Currently Amended) The method of claim [[16]] 8, wherein the method includes comparing a previous run-time cryptographic hash and a previous cryptographic hash prior to receiving the updated cryptographic hash.

Claim 19: (Currently Amended) The method of claim [[16]] 8, wherein the previous run-time cryptographic hash is based on an ID number of a previous electronic control unit.

Claim 20: (Currently Amended) The method of claim [[16]] 8, wherein the previous electronic control unit is replaced by the electronic control unit.

Claim 21: (Currently Amended) The method of claim [[16]] 8, wherein the method includes removing a message that the electronic control unit is invalid in response to the updated run-time cryptographic hash and the updated cryptographic hash being equal.

Claim 22: (Currently Amended) A system, comprising:
an electronic control unit;
a memory; and

receive a cryptographic hash in response to installing the electronic control unit in the system;
generate a run-time cryptographic hash by reading data stored in a portion of the memory and using a hash function to hash the data;
compare the run-time cryptographic hash with the received cryptographic hash;
validate the electronic control unit in response to the run-time cryptographic hash and the received cryptographic hash being equal;
report the electronic control unit as unauthenticated to a host in response to the run-time cryptographic hash and the received cryptographic hash being unequal; [[and]]
receive an updated cryptographic hash in response to replacing the electronic control unit;
generate an updated run-time cryptographic hash based on an ID number of the replacement electronic control unit;
compare the updated run-time cryptographic hash with the updated cryptographic hash;
report the replacement electronic control unit as unauthenticated to the host in response to the updated run-time cryptographic hash and the updated cryptographic hash being unequal; and
or the replacement electronic control unit being unauthenticated.

Examiner’s Statement of reason for Allowance
Claim 16 was canceled. Claims 1-15 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed an apparatus, a method, and a system for validating an electronic control unit of a vehicle. The closest prior arts, as previously recited, Reinold (U.S. Pub. Number 2004/0003233) and Ylonen (U.S. Pub. Number 2015/0222604) are also generally direct to various aspects for vehicle subassembly authentication of a component and automated access, key, certificate, and credential management. However, none of Reinold and Ylonen teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 8 and 22. For example, none of the cited prior arts teaches or suggests the elements of “a memory; and circuitry configured to: generate a run-time cryptographic hash based on an identification (ID) number of an electronic control unit of a vehicle; compare the run-time cryptographic hash with a cryptographic hash stored in a portion of the memory; report the electronic control unit as unauthenticated to a host in response to the run-time cryptographic hash and the cryptographic hash being unequal; receive an updated cryptographic hash in response to replacing the electronic control unit; generate an updated run-time cryptographic hash based on an ID number of the replacement electronic control unit; compare the updated run-time cryptographic hash with the updated cryptographic hash; report the replacement electronic control unit as unauthenticated to the host in response to the updated run-time cryptographic hash and the updated cryptographic hash being unequal; and send a message from the host to a dealer of the vehicle, manufacturer of the vehicle, or someone warrantying the vehicle in response to the electronic control unit or the replacement electronic control unit being unauthenticated.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-7, 9-15, 17-21 & 23-26 are allowed because of their dependence from independent claims 1, 8 & 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHOI V LE/
Primary Examiner, Art Unit 2436